Citation Nr: 1219130	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the appellant's discharge under other than honorable conditions for his service from February 1967 to November 1969 is a bar to benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant served on active duty from February 1, 1967 to November 14, 1969, but his service was under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) determining that his service and, specifically, the character of his discharge, is a bar to him receiving benefits.


FINDINGS OF FACT

1.  The appellant had active military service from February 1, 1967 to November 14, 1969.

2.  Evidence on file shows he was absent without leave (AWOL) on multiple occasions during his active duty service (with the last AWOL being 118 days in length) and consequently discharged under other than honorable conditions on November 14, 1969, in lieu of a trial by court-martial.  He was previously convicted by summary court-martial and later by special court-martial of two prior lengthy AWOLs totaling 57 days.  His being repeatedly AWOL was lengthy, volitional, and constitutes willful and persistent misconduct, and he was not insane at the time of the offenses.


CONCLUSION OF LAW

The appellant's service from February 1, 1967 to November 14, 1969 ended with an other than honorable discharge due to willful and persistent misconduct; that service was dishonorable for VA compensation purposes and resultantly a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74  (2002). 

These VCAA notice requirements apply to all five elements of a claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

That is to say, VCAA notice errors are not presumptively prejudicial.  Rather, this determination is case-specific, meaning based on the particular circumstances of each individual case.  Moreover, as the pleading party, the appellant, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) regarding the issue of the character of the appellant's discharge was sent to him in December 2007, so before initially adjudicating this claim in September 2008, therefore in the preferred sequence.  He was not provided notice regarding the "downstream" elements of this claim.  However, this omission is not prejudicial to him since his claim is being denied based on a lack of qualifying service.  In other words, because of the character of his discharge, he has not established his status as a Veteran for purposes of receiving VA compensation or other benefits, so has not satisfied the initial element of his claim under Dingess.  Consequently, the remaining four downstream elements of his claim are ultimately moot.

Consider, as well, that because of his disqualifying service, his claim has no legal merit absent an upgrade of his discharge, which he simply has not received.  And the Court has held that the VCAA does not apply in this circumstance.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA does not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).


The decision concerning his claim is entirely a matter of statutory interpretation. Thus, as the decision reached in this case is based solely in the application of the law, it is not prejudicial to him for the Board to proceed to decide his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

VA also has satisfied its duty to assist him by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service personnel records (SPRs), records from the Board for Correction of Naval Records, and there also are his lay statements and testimony for consideration.  Therefore, the Board is satisfied VA has made reasonable efforts to obtain all identified records that are potentially pertinent.  Significantly, neither the appellant nor his representative has identified, and the file does not otherwise suggest, the existence of any additional evidence that is necessary for a fair adjudication of his appeal that needs to be obtained.  The Board is therefore satisfied VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A. 

II.  Analysis

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met:  (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 


As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

The appellant is seeking eligibility for VA compensation and other benefits based on his military service from February 1967 to November 1969.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA benefits based on that service.


In pertinent part, the records concerning the appellant's service reflect the following.  His DD Form 214 indicates he served on active duty in the U.S. Marine Corps from February 1967 to November 1969, and that his discharge from that period of service was "under other than honorable conditions."  His DD Form 214 shows he had time lost from January 31, 1969 to February 28, 1969, from April 4, 1969 to April 13, 1969, from May 12, 1969 to May 14, 1969, and from June 5, 1969 to October 1, 1969.

A review of his SPRs indicates that, in January 1969, he was convicted by summary court-martial for violation of the Uniform Code of Military Justice (UCMJ), Article 86, for AWOL from November 26, 1968 to December 26, 1968.  He was confined at hard labor for one month.  In April 1969, he was convicted by special court-martial for violation of the UCMJ, Article 86, for AWOL from January 31, 1969 to February 28, 1969.  He was again confined at hard labor for one month.  He was later charged with two violations of the UCMJ for an AWOL of two days from May 12 to 14, 1969, and AWOL of 118 days from June 5, 1969 to October 1, 1969.  He was apprehended by the Federal Bureau of Investigations (FBI) in September 1969.  In October 1969, he acknowledged that he was guilty of these two charges of violation of the UCMJ, Article 86, and requested an undesirable discharge, acknowledging that his commission of these offenses rendered him triable by court-martial.  His signature appears on this document.  His discharge for the good of the service was granted.  It was noted that he had two prior unauthorized absences each of one month's duration, and that the last unauthorized absence was for nearly four months, and that such AWOL was an offense for which a punitive discharge could be imposed.

In October 1982, the Naval Discharge Review Board found that the appellant's discharge was proper as issued, and therefore that no change was warranted.  It was acknowledged that he had served in Vietnam and had received the Combat Action Ribbon and Purple Heart Medal.  But the Review Board noted nonetheless that the total number of days of unauthorized absence during his service was 179, that he was confined at hard labor for one month for his AWOL from November 26, 1968 to December 26, 1968, and again confined at hard labor for one month for his AWOL from January 31, 1969 to February 28, 1969.  It was also noted that, after his last AWOL, he had requested discharge for the good of the service to escape trial by court martial for two violations of Article 86, specifically two additional periods of AWOL.

Records obtained from the Navy Board for Correction of Naval Records reflect that, in June 1996, the Navy Board denied the appellant's application for correction of the character of his discharge.  The Navy Board noted that, during the period from January to April 1969, he was convicted by a summary court martial and a special court martial of two periods of unauthorized absence totaling 57 days, and in October 1969 he submitted a request for an undesirable discharge for the good of the service to escape trial by court-martial for two periods of unauthorized absence from May 12 to 14, 1969, and from June 6 to October 1, 1969.  It was noted that he had consulted with a qualified military lawyer prior to submitting his request.  His request was approved and he was spared a court-martial conviction and potential penalties of punitive discharge and confinement at hard labor.  The Navy Board observed that his last period of unauthorized absence was nearly four months long and was only terminated by his apprehension.  The Navy Board therefore concluded that he was guilty of too much misconduct to warrant recharacterization of his discharge to honorable or under honorable conditions.

In September 2007, the appellant filed a claim for service connection, alleging he had disability related or attributable to his military service.  A prerequisite to receiving VA compensation or other benefits, however, as mentioned, is first establishing he had qualifying service.  And the RO determined he did not, so a bar to him receiving these claimed benefits.  In his defense, he essentially argues that he deserves VA benefits because he had legitimate reasons for going AWOL, and that consideration should be given to his reasons, specifically, family emergencies and obligations.  In his substantive appeal (on VA Form 9), he contended that he stayed AWOL to care for his sick wife, who was ill with sickle cell anemia.  He said he was uneducated and simply did not know who to turn to for help.  He tried to get help from the military, but he felt helpless and obligated to help his then new family survive.  He said he applied for a hardship discharge, but that it was turned down because he was absent for his review hearing and, so received another kind of discharge instead.  He admitted that he went AWOL, but reasserted that he did not know of any other solution at the time.  He said he never requested an undesirable discharge.  He stated that when he returned to the service to try to get help, he was jailed for two months and then signed a paper after he was told that he would be able to get out of the service if he did.  He said he did not know what the paper was or what it actually represented.  He reiterated these assertions while testifying during his more recent April 2012 hearing before the Board.

Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation (DIC) is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

The Appellant's November 1969 dishonorable discharge, however, has not been upgraded by any decision of the Navy Board for Correction of Military Records.  In fact, to the contrary, such an upgrade apparently initially was denied in 1982 and more recently in 1996.

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2011).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(d)(4) (2011).   Here, though, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c):  he was not a conscientious objector who refused to perform military duty; he was not discharged by reason of the sentence of a general court-martial, he was not an officer who resigned, he was not discharged as a deserter (even though he was classified as a deserter during service), he was/is not an alien, and finally, although he was discharged under other than honorable conditions issued as a result of an AWOL, that AWOL was for 118 days, not for a continuous period of at least 180 days.

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 

The evidence reflects that he did not commit any of the offenses under 38 C.F.R. § 3.12(d)(2),(3) or (5).  As to 38 C.F.R. § 3.12(d)(1), he did accept an undesirable discharge in lieu of trial by court-martial, but the SPRs do not show whether this would have been a trial by general court-martial.

As noted, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Although the appellant contends that he had extenuating circumstances that caused him to be AWOL, the Board finds that he was repeatedly AWOL, on several different occasions, and was even twice convicted and confined at hard labor for one month for two prior AWOLs prior to his last AWOL of 118 days.  Further, his recent assertions that he returned to military control willingly after his last AWOL are flatly contradicted by the record, which shows that he was in fact apprehended by the FBI, so presumably would have remained a fugitive had he not been found.  Finally, his assertion that he never requested an undesirable discharge is also contradicted by the record, which shows that he signed the request for undesirable discharge to avoid a trial by court-martial.  These discrepancies weigh heavily against his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with 

other evidence of record, facial implausibility, bad character, interest, bias, 
self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board concludes that his repeated AWOLs were lengthy, deliberate, and intentional.

The Board therefore can only conclude that his multiple AWOLs, including his last one of 118 days, were tantamount to willful and persistent misconduct because they involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and occurred repeatedly.  These were not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  To reiterate, the Court has determined that an AWOL precluding the performance of military duties cannot constitute just a minor offense for purposes determining whether there was willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

Accordingly, the Board concludes the period of service from February 1967 to November 1969 ended with an other than honorable discharge due to willful and persistent misconduct and consequently is for all intents and purposes dishonorable service for VA compensation purposes and, thus, a bar to the appellant receiving VA benefits based on that service.


ORDER

The appellant's service from February 1, 1967 to November 14, 1969 was dishonorable for VA compensation purposes and, thus, a bar to his receiving VA benefits based on that service; so his appeal is denied.



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


